ORDER
PER CURIAM.
Patrick Crawford (“Defendant”) appeals from the judgment upon his convictions by a jury for attempted forcible rape, Section 566.030, RSMo 2000, and domestic assault in the second degree, Section 565.073, RSMo 2000, for which Defendant was sentenced to consecutive terms of ten years’ imprisonment and two years’ imprisonment, respectively. Defendant contends the trial court erred in allowing inadmissible testimony of the victim into evidence, over his objection. Defendant also argues the trial court plainly erred in sentencing him to ten years’ imprisonment for attempted forcible rape.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).